379 U.S. 647 (1965)
KITTY HAWK DEVELOPMENT CO.
v.
CITY OF COLORADO SPRINGS.
No. 565.
Supreme Court of United States.
Decided January 18, 1965.
APPEAL FROM THE SUPREME COURT OF COLORADO.
E. Barrett Prettyman, Jr., for appellant.
Louis Johnson, Charles S. Rhyne, Brice W. Rhyne and Alfred J. Tighe, Jr., for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.